Citation Nr: 0208831	
Decision Date: 07/06/02    Archive Date: 08/08/02

DOCKET NO.  96-51 041	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  The propriety of the initial, noncompensable rating for 
residuals of a fracture of the proximal left second 
metacarpal.  

3.  The propriety of the initial, noncompensable rating for 
hemorrhoids.  

(4.  The issue of entitlement to service connection for 
arthritis of the knees will be the subject of a later 
decision.)  

(5.  The issue of entitlement to service connection for 
Osgood-Schlatter's disease of the right knee will be the 
subject of a later decision.)  

(6.  The claim as to the propriety of the initial, 
noncompensable rating for patellofemoral syndrome of the left 
knee will be the subject of a later decision.)  

(7.  The claim as to the propriety of the initial, 
noncompensable rating for patellofemoral syndrome of the 
right knee will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1970 to July 1976, 
and from December 1976 to October 1993.  This appeal arises 
from rating decisions in June 1994 and September 1996.  The 
veteran was accorded a hearing before a hearing officer at 
the RO in July 1995, and a transcript of the hearing is 
included in the claims folder.  In June 1998, the veteran 
requested a hearing at the RO before a traveling member of 
the Board of Veterans' Appeals (Board).  This appeal was 
remanded by the Board in July 1998 to accord the veteran the 
hearing he had requested.  In October 1998, he executed a 
written waiver of his request for a hearing at the RO before 
a traveling Member of the Board, and he requested a video 
conference hearing at the RO before a Member of the Board.  
He was accorded a videoconference hearing at the RO before 
the undersigned Member of the Board in June 1999.  A 
transcript of the hearing is included in the claims folder.  
In January 2000, the Board remanded the appeal for additional 
development of some of the claims then pending, including the 
claim of entitlement to service connection for bilateral 
defective hearing, the claim as to the propriety of the 
initial, noncompensable rating for residuals of a fracture of 
the proximal left second metacarpal, and the claim as to the 
propriety of the initial, noncompensable rating for 
hemorrhoids.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA redefined the 
obligations of VA with respect to VA's duty to assist 
claimants in developing evidence regarding their claims, and 
the VCAA included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The RO has not previously considered the effect of the VCAA 
on the veteran's claim of entitlement to service connection 
for bilateral defective hearing, his claim as to the 
propriety of the initial, noncompensable rating assigned for 
residuals of a fracture of the proximal left second 
metacarpal, and his claim as to the propriety of the initial, 
noncompensable rating assigned for hemorrhoids.  However, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board need not remand a claim to the RO to consider in 
the first instance, the effect upon that claim of a statute 
not already considered by the agency of original jurisdiction 
(in this instance, the RO).  Accordingly, the Board will 
proceed to adjudicate the claim of entitlement to service 
connection for bilateral defective hearing, the claim as to 
the propriety of the initial, noncompensable rating assigned 
for residuals of a fracture of the proximal left second 
metacarpal, and the claim as to the propriety of the initial, 
noncompensable rating assigned for hemorrhoids in the wake of 
enactment of the VCAA without first remanding those claims to 
the RO for initial review.  (Additionally, inasmuch as some 
of the issues herein are appeals from original awards of 
service connection and assignment of noncompensable ratings, 
the Board has characterized those issues as shown on the 
title page of this decision.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) determined that appeals from original 
awards of service connection and assignment of noncompensable 
ratings are not to be construed as claims for increased 
ratings.)  

The Board is undertaking additional development of the 
remaining claims listed on the title page pursuant to 
authority granted by Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the response to the notice, Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability by VA 
standards in either ear.  

2.  The veteran's residuals of a fracture of the proximal 
left second metacarpal are manifested by complaints of pain, 
stiffness, and loss of grip strength on use of the left hand, 
and clinical findings and x-ray findings of a normal left 
hand, thumb, and fingers, with normal range of motion, and 
normal function.  

3.  The veteran's hemorrhoids are manifested by complaints of 
bleeding and anal discomfort, and clinical findings showing 
small, external or internal hemorrhoids, with little or no 
rectal bleeding or bleeding; large or thrombotic, and 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, are not shown.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.385 (2001).  

2.  The criteria for a compensable rating for residuals of a 
fracture of the proximal left second metacarpal have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.59, 4.71a, and Diagnostic Codes 5299-
5225 (2001).  

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.114, and Diagnostic Code 7336 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On audiometric evaluation, during the veteran's military 
enlistment examination in January 1970, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5
x
0
LEFT
10
-5
0
x
0


On audiometric evaluation in April 1970, it was noted that 
the veteran was assigned to duties as an aircraft mechanic, 
and that ear plugs had previously been issued to him.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
25
10
10
10
10


On audiometric evaluation in June 1970, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5
0
0
LEFT
10
-5
0
0
-5


On audiometric evaluation in February 1972, it was noted that 
the veteran was assigned to a tactical fighter aircraft 
squadron.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
10


Among the several references to hemorrhoids in the veteran's 
service medical records is a medical report, dated in 
February 1973, which noted his complaint of blood on toilet 
paper he had used.  The examiner's assessment was of a small 
hemorrhoid.  

On audiometric evaluation in September 1973, it was noted 
that the veteran wore ear plugs, and the ear protection 
afforded by the ear plugs was characterized as adequate.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
30
25
LEFT
35
40
15
10
20


On audiometric evaluation in October 1974, it was noted that 
the veteran wore ear muffs, and the ear protection afforded 
by the ear muffs was characterized as adequate.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
5
LEFT
30
15
15
15
20


On audiometric evaluation in October 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
10
10
10
5
10


On audiometric evaluation in October 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
10
LEFT
10
10
10
5
15


On audiometric evaluation in April 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
15
0
5
0
10


On audiometric evaluation in January 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
15
LEFT
15
15
20
10
20


A medical report, dated in August 1991, indicated that the 
veteran sustained an injury when he struck his left hand with 
a hammer between the left first metacarpal base and the left 
second metacarpal base.  The examiner's assessment was of a 
fracture of the left second metacarpal.  

On military separation examination in February 1993, the 
veteran gave a history of hemorrhoids.  A sigmoidoscopy was 
negative for abnormal results.  The veteran also reported a 
history of hearing loss.  On audiometric evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
40
15
15
15
20


Post-service, on VA medical examination in February 1994, the 
veteran complained of having difficulty with his hearing in 
the past three years.  He did not elaborate, and his ears 
were normal on clinical evaluation.  The veteran gave a 
history of sustaining a fracture injury in service to the 
metacarpal area of his left hand on the dorsal surface.  He 
stated that he recovered from his injury without residuals.  
On clinical evaluation, adduction and abduction of the 
fingers of the left hand were performed well.  The examiner 
noted that there was good approximation of the tip of the 
thumb to the tip of the small, ring, middle and index fingers 
of the left hand, and the veteran was able to make what was 
described as a good fist with his left hand.  The examiner's 
diagnostic impression included an old fracture of the left 
hand without residuals.  The veteran also gave a history of 
onset of hemorrhoids in 1973.  He indicated that he had 
thrombosed hemorrhoids, which were periodically treated by 
lancing them.  He stated that he had had no problems with his 
hemorrhoids for the past eight to ten years, but he added 
that occasionally, he noticed three or four drops of blood on 
toilet paper after use and in the commode.  On clinical 
evaluation, the examiner noted an external hemorrhoidal tag.  
The diagnostic impression was of hemorrhoids by history, with 
external tags and a history of slight rectal bleeding.  

On VA audiometric evaluation in February 1994, the veteran 
reported a history of noise exposure.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
5
10
10
15

Speech discrimination ability, using the Maryland CNC word 
list, was 100 percent in the right ear and 100 percent in the 
left ear.  The examiner's diagnostic assessment was normal 
hearing bilaterally.  

In a notice of disagreement, submitted in July 1995, the 
veteran asserted that all of his military service was spent 
in high noise environments, such as near jet engines, aboard 
ships, and near internal combustion engines and gunfire.  He 
acknowledged that he could hear sounds at most decibel 
levels, but he contended that he was often unable to 
understand the speech of others.  He asserted that his 
ability to interpret the origin of certain sounds and 
understand speech was seriously impaired.  He also contended 
that his residuals of a fracture of the proximal left second 
metacarpal were manifested by mild pain and reduced grip 
strength in his left hand.  The veteran indicated, in effect, 
that his thrombosed hemorrhoids were irregularly symptomatic 
but, when symptomatic, the resulting inflammation affected 
his ability to walk, sit, stand or otherwise perform his 
duties as a police officer.  

At a hearing before a hearing officer at the RO in July 1995, 
the veteran testified that he experienced difficulty in 
understanding speech.  He stated that he had aching pain when 
he attempted to lift objects with his left hand.  He 
indicated that, in his employment as a firearms instructor, 
he encountered difficulty attempting to properly grip 
firearms with his left hand.  The veteran testified that his 
hemorrhoids increased in severity on two to four occasions 
each year.  Depending upon the severity of his symptoms, he 
stayed home from work anywhere from two to six days.  He 
attempted to treat this disorder himself with hot sitz baths.  
Over the counter medication did not seem to alleviate his 
symptoms.  

On VA examination of the veteran in October 1995, he 
complained of pain with swelling, of varying intensity, in 
connection his hemorrhoids.  On clinical evaluation, the 
examiner noted that the veteran had episodes of hemorrhoidal 
bleeding three or four times a year.  The examiner indicated 
that there was no soiling, incontinence, dehydration, 
malnutrition, anemia, or fecal leakage.  The examiner noted 
that the only positive finding was a small external 
hemorrhoid, and the diagnosis was external hemorrhoids.  

In an attachment to a VA Form 9 ("Appeal to the Board of 
Veterans' Appeals"), which he submitted in November 1996, 
and in his videoconference hearing in June 1999 before the 
undersigned Member of the Board, the veteran contended that, 
in the preceding two months, his hemorrhoids had increased in 
severity, and that he was experiencing bleeding on a daily 
basis during bowel movements.  He asserted that, during 
episodes of swelling of his left hand, he was unable to 
completely close his left hand, and he felt a loss of 
gripping strength in his hand.  The veteran contended that, 
during service, he was constantly exposed to noise, and that, 
while he currently did not have difficulty in hearing sounds 
across a range of frequencies and decibels, he had 
significant difficulty in understanding speech.  He further 
asserted that the previous VA audiological evaluation he had 
been afforded checked his ability to hear audible tones, but 
did not evaluate his speech discrimination ability.  

In a remand in January 2000, the Board noted that the 
veteran's military separation examination in February 1993 
reflected the presence of a left ear hearing disability 
within the meaning of 38 C.F.R. § 3.385, while the VA 
examination in February 1994 indicated that his hearing 
acuity was normal.  The Board directed that the claim of 
entitlement to service connection for bilateral defective 
hearing be remanded to accord the veteran a VA medical 
examination to determine the presence and etiology of any 
left ear hearing disability.  The Board also noted that the 
veteran had testified that he underwent VA audiometric 
testing after his personal hearing at the RO in July 1995, 
but that records of such testing were not then included in 
the claims folder.  The remand instructed the RO to obtain 
the records of the audiometric testing to which the veteran 
referred.  The remand also directed that the veteran be 
accorded VA medical examinations to assess the severity of 
his service-connected residuals of a fracture of the proximal 
left second metacarpal, and to assess the severity of his 
service-connected hemorrhoids.  

In a letter to the veteran, dated in March 2000, the RO 
requested that he provide information regarding any 
additional medical treatment he had obtained for various 
disabilities, including his left ear defective hearing, his 
service-connected residuals of a fracture of the proximal 
left second metacarpal, and his service-connected 
hemorrhoids.  The record does not contain any response from 
the veteran to the RO's letter of March 2000.  

In April 2000, additional records of VA medical treatment 
were forwarded to the RO from a VA medical facility in 
Alexandria, Louisiana.  These records included a report of a 
January 1997 VA audiometric evaluation of the veteran.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
15
5
10
15
20

Speech discrimination ability, using the Maryland CNC word 
list, was 92 percent in the right ear and 92 percent in the 
left ear.  The examiner's diagnostic assessment was that 
there was no change in the veteran's hearing acuity from the 
February 1994 VA audiometric evaluation, and that his hearing 
acuity was within normal limits bilaterally.  

On VA rectal and orthopedic examination in May 2000, the 
examiner reported having reviewed the veteran's claims folder 
and previous VA medical records in conjunction with the 
examination.  The veteran indicated that he was employed on a 
full-time basis at the Rapides Parish Sheriff's Department.  
The veteran gave a history of recurrent, thrombosed, internal 
hemorrhoids continuing since onset in service.  He complained 
that he had frequent anal burning, discomfort, and pruritus.  
He had intermittent, mild, bright, red, rectal bleeding, 
associated with hard, constipated stools.  He denied any 
history of protruding hemorrhoids, fecal incontinence, or 
fecal leakage.  He reported that he used only Preparation H 
for this disorder.  Following clinical evaluation, the 
examiner indicated that digital rectal examination was 
normal, and anal inspection revealed only a few external 
hemorrhoidal tags.  With regard to the veteran's service-
connected residuals of a fracture of the proximal left second 
metacarpal, he gave a history of sustaining a fracture of the 
left second metacarpal bone during military service in 
approximately 1991.  He stated that he was treated with a 
temporary splint application.  He complained of occasional, 
mild pain in the left second metacarpal region only, and he 
indicated that he had mild diminution of left hand grip 
strength when using heavy tools.  The veteran stated that he 
was right-handed.  On clinical evaluation, the examiner 
reported that the veteran's left hand, thumb, and fingers 
were normal, with normal range of motion, and normal 
function.  The examiner's diagnoses included status post 
fracture of the proximal left second metacarpal bone.  

On VA x-ray study of the veteran's left hand in May 2000, the 
examiner noted that the left hand was negative for 
indications of fracture, bone or joint disease.  The 
diagnostic impression was of a normal left hand.  

On VA audiological examination in June 2000, the examiner 
reported having reviewed the veteran's military records in 
conjunction with the examination.  The veteran complained of 
difficulty understanding speech in all environments, and he 
reported that he had difficulty with television audio at a 
level that was comfortable for others.  The veteran further 
stated that he was repeatedly exposed to noise in service.  
On audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15
LEFT
20
15
15
15
20

Speech discrimination ability was 96 percent in the right ear 
and 96 percent in the left ear.  The examiner indicated that 
middle ear impedance measurements yielded normal middle-ear 
pressure and compliance bilaterally, and the examiner opined 
that these findings were indicative of normal middle ear 
function.  Acoustic references were reported to be present 
bilaterally.  The examiner further noted that standard pure 
tone audiological procedures revealed the veteran's hearing 
sensitivity to be essentially within normal limits 
bilaterally.  The examiner indicated that speech reception 
thresholds were in agreement with pure tone responses 
bilaterally, and word recognition scores were excellent 
bilaterally.  The examiner opined that the veteran's hearing 
acuity should be adequate for normal communication.  

On VA rectal and orthopedic examination in February 2001, the 
examiner reported having reviewed the veteran's claims 
folder, previous VA medical records, and the Board's remand 
(of January 2000) in conjunction with the examination.  
Following clinical evaluation, the examiner opined that the 
findings with regard to the veteran's hemorrhoids and his 
left hand were essentially unchanged since his previous VA 
rectal and orthopedic examinations in May 2000.  The 
examiner's diagnoses included status post fracture of the 
proximal left metacarpal bone, without current, significant 
abnormal findings, and bleeding, internal hemorrhoids without 
clinical evidence of rectal bleeding, and a few non-bleeding 
hemorrhoidal tags were present.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed with regard to the claim of entitlement to 
service connection for bilateral defective hearing, the claim 
as to the propriety of the initial, noncompensable rating 
assigned for residuals of a fracture of the proximal left 
second metacarpal, and the claim as to the propriety of the 
initial, noncompensable rating assigned for hemorrhoids, and 
that no further assistance to the veteran is required in 
order to comply with VA's duty to assist claimants in 
developing their claims.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The veteran has had VA audiometric 
evaluations in February 1994, January 1997, and June 2000, 
with an audiological examination in June 2000.  He has had VA 
rectal and orthopedic examinations in February 1994, May 
2000, and February 2001, with an additional rectal 
examination in October 1995.  Additionally, he has been 
accorded the opportunity to testify at personal hearings in 
support of his claims in July 1995 and June 1999.  The Board 
is not aware of any additional, relevant evidence which has 
not been obtained and associated with the claims folder in 
connection with the claim of entitlement to service 
connection for bilateral defective hearing, the claim as to 
the propriety of the initial, noncompensable rating for 
residuals of a fracture of the proximal left second 
metacarpal, and the claim as to the propriety of the initial, 
noncompensable rating for hemorrhoids.  Under these 
circumstances, the Board finds that no further duty to assist 
the veteran with regard to the foregoing claims is required.  

Service Connection for 
Bilateral Defective Hearing

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain diseases, 
such as sensorineural hearing loss, may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).  Hearing 
loss disability is defined in 38 C.F.R. § 3.385, which 
states:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the three 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

See 38 C.F.R. § 3.385 (2001).  

In this case, it is undisputed that the veteran was exposed 
to noise in service.  Although the record contains numerous 
reports of audiometric evaluations of the veteran during 
service, there are only two reports which show a pure tone 
threshold of 40 decibels in the left ear: one in September 
1973 and the other almost 20 years later, in February 1993 on 
separation examination.  Since the veteran's separation from 
service, and continuing to the present, there is no medical 
evidence showing pure tone thresholds of 40 decibels or 
greater in either ear.  Additionally, although one of the 
multiple reports of audiometric testing of the veteran since 
service (in January 1997, more than five years ago) showed 
speech discrimination ability of 92 percent in the right ear 
and 92 percent in the left ear, more recent and comprehensive 
audiological evaluation of the veteran in June 2000 showed 
speech discrimination ability of 96 percent in the right ear 
and 96 percent in the left ear.  The Board further notes 
that, the report of the June 2000 audiological examination of 
the veteran contained an examiner's medical opinion that the 
veteran's word recognition scores were excellent bilaterally, 
and that his hearing sensitivity was within normal limits 
bilaterally.  Given the foregoing, the Board concludes that 
the evidence does not show that the veteran has hearing loss 
disability as defined in 38 C.F.R. § 3.385.  While he 
contends that he has a hearing loss disability, he is a 
layperson, and the Court has held that laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Since the evidence does not 
show that the veteran has a hearing loss disability pursuant 
to 38 C.F.R. § 3.385, the claim of entitlement to service 
connection for bilateral defective hearing must be denied.  

A Compensable Rating for Residuals of a
Fracture of the Proximal Left Second Metacarpal

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2001).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Where the particular disability for which the veteran has 
been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  Here, the veteran has been previously awarded service 
connection for residuals of a fracture of the proximal left 
second metacarpal, and this disability has been assigned, by 
analogy, a zero percent (noncompensable) initial evaluation 
under Diagnostic Codes 5299-5225.  At present, the veteran is 
seeking a disability evaluation in excess of zero percent for 
his service-connected residuals of a fracture of the proximal 
left second metacarpal.  

Under Diagnostic Code 5225, a 10 percent disability rating, 
which is the maximum rating available under this Diagnostic 
Code, is assigned for favorable or unfavorable ankylosis of 
the index finger of either the major or minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5225 (2001).  

Ankylosis is defined as, "[S]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint".  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990).  

VA's rating schedule provides that, in classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits, the following rule will be 
observed: (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Notes preceding the criteria for evaluating multiple fingers 
with unfavorable and favorable ankylosis (2001).  

The Court has held that the Board cannot treat a veteran's 
sworn testimony only as a part of his contentions, and sworn 
testimony, unless sufficiently rebutted, may serve to place 
the evidence in equipoise.  See Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992).  Here, the evidence of record indicates 
that the veteran is right-handed.  He has testified and 
indicated on medical examination that he has swelling and 
pain with use of his left hand, as well as decreased left 
hand grip strength with repeated use of his left hand.  

However, the evidence in favor of the veteran's claim is 
rebutted by the medical evidence of record, including the 
clinical findings on VA orthopedic examination in February 
1994, in which the examiner reported that, adduction and 
abduction of the fingers of the left hand were performed 
well, there was what was described as good approximation of 
the tip of the thumb to the tip of the small, ring, middle 
and index fingers of the left hand, and the veteran was able 
to make what was characterized as a good fist with his left 
hand.  The examiner's diagnostic impression included old 
fracture of the left hand without residuals.  The evidence 
favorable to the veteran is further rebutted by the clinical 
findings on VA orthopedic examination in May 2000 (and the 
virtually unchanged results reported on VA orthopedic 
examination of the veteran in February 2001); during which 
the examiner reported that the veteran's left hand, thumb, 
and fingers were normal, with normal range of motion, and 
normal function.  The examiner's diagnoses included status 
post fracture of the proximal left second metacarpal bone.  
As noted above, on VA x-ray study of the veteran's left hand 
in May 2000, the examiner noted that the left hand was 
negative for indications of fracture, bone or joint disease.  
The diagnostic impression was of a normal left hand.  The 
veteran's left hand disability does not appear to approximate 
even favorable ankylosis.  The Board further notes that, 
although the veteran's normal daily activities and employment 
may be more difficult as a result of his service-connected 
residuals of a fracture of the proximal left second 
metacarpal, this disability does not prevent him from 
engaging in said activities.  Given all of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against a compensable rating for the service-connected 
residuals of a fracture of the proximal left second 
metacarpal.  In reaching its determination that a 
noncompensable rating is warranted for the veteran's service-
connected residuals of a fracture of the proximal left second 
metacarpal, the Board has been mindful of the doctrine of the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  
The Board has further concluded that the current, 
noncompensable rating for the disorder of the veteran's left 
hand represents the most disabling level of this disorder 
since the date of receipt of the claim for service connection 
in November 1993.  As such, staged ratings for this disorder 
are not warranted.  Fenderson, supra.  

A Compensable Rating for Hemorrhoids

The veteran's service-connected hemorrhoids have been 
assigned a noncompensable rating under Diagnostic Code 7336.  
Under Diagnostic Code 7336, when external or internal 
hemorrhoids are mild or moderate, a noncompensable disability 
evaluation is assigned.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2001).  When hemorrhoids are large or thrombotic, and 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, they are evaluated as 10 percent 
disabling.  A 20 percent evaluation may be assigned for 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures.  Id.  

The veteran has contended, on VA examinations in February 
1994 and May 2000, that his hemorrhoids were large and 
thrombosed in service.  He has asserted that, since service, 
his hemorrhoids have caused frequent, and even daily, 
bleeding.  However, the veteran's contentions are rebutted by 
the medical evidence, including clinical findings on VA 
rectal examinations in February 1994, October 1995, and May 
2000, showing that he had small, external hemorrhoids, 
accompanied by no more than slight rectal bleeding.  The 
February 2001 rectal examination noted bleeding, internal 
hemorrhoids without clinical evidence of rectal bleeding, and 
a few non-bleeding hemorrhoidal tags.  The veteran's 
contentions have been considered but, he is not qualified, as 
a layperson, to provide a medical opinion that his 
hemorrhoids are large or thrombotic, and irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Espiritu, supra.  Absent competent evidence showing that the 
criteria for a compensable rating for the veteran's 
hemorrhoids is warranted, the claim must be denied.  In 
reaching its determination that a compensable rating is not 
warranted for the veteran's service-connected hemorrhoids, 
the Board has been mindful of the doctrine of the benefit of 
the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  The Board has 
further concluded that the current, noncompensable rating for 
the veteran's hemorrhoids represents the most disabling level 
of this disorder since the date of receipt of the claim for 
service connection in November 1993.  As such, staged ratings 
for this disorder are not warranted.  Fenderson, supra.  


ORDER

Service connection for bilateral defective hearing is denied.  

An increased (compensable) rating for residuals of a fracture 
of the proximal left second metacarpal is denied.  

An increased (compensable) rating for hemorrhoids is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

